 1
 2
 3
 4
 5
 6
 7
                     UNITED STATES DISTRICT COURT
 8
                    CENTRAL DISTRICT OF CALIFORNIA
 9
10   CLAUDIA HERRERA, et al.,        ) Case No. 8:17-cv-00069 JVS (KESx)
                                     )
11             Plaintiffs,           ) Honorable James V. Selna
                                     )
12        vs.                        ) JUDGMENT
                                     )
13   LOS ANGELES UNIFIED SCHOOL )
     DISTRICT, et al.,               )
14                                   )
               Defendants.           )
15   _______________________________ )
                                     )
16   AND CONSOLIDATED ACTION.        )
                                     )
17                                   )
                                     )
18                                   )
                                     )
19                                   )
                                     )
20                                   )
                                     )
21                                   )
                                     )
22                                   )
                                     )
23
24   ///
25   ///
26   ///
27   ///
28

                                     1
                                 JUDGMENT
 1          IT IS HEREBY ORDERED that judgment is entered as follows:
 2          Per the Court’s Order [Docket No. 269], Plaintiffs Claudia Herrera and
 3   Cesar Ortiz’s claims against Defendant County of Los Angeles are dismissed with
 4   prejudice;
 5          On Plaintiffs Claudia Herrera and Cesar Ortiz’s claims against Defendants
 6   Los Angeles Unified School District, Jose Huerta, and Jose Lopez, per the
 7   Court’s Orders [Docket Nos. 190, 169, and 183], judgment is entered in favor of
 8   Defendants Los Angeles Unified School District, Jose Huerta, and Jose Lopez
 9   and against Plaintiffs Claudia Herrera and Cesar Ortiz;
10          On Cross-Complainant Los Angeles Unified School District’s claims
11   against Cross-Defendant County of Los Angeles, per the Court’s Order [Docket
12   No. 192], judgment is entered in favor of Cross-Defendant County of Los
13   Angeles and against Cross-Complainant Los Angeles Unified School District;
14   and,
15          Per the Court’s Orders [Docket Nos. 78, 187, and 129], Cross-Complainant
16   County of Los Angeles’s claims against Cross-Defendants Los Angeles Unified
17   School District, Jose Huerta, Mario Cantu, and Robert Reider are dismissed.
18
19          IT IS SO ORDERED.
20
21
22   Dated: December 12, 2019        ______________________________
                                          James V. Selna
23                                        United States District Court Judge
24
25
26
27
28

                                           2
                                       JUDGMENT
